COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Linda N. Lewis v. The State of Texas
Appellate case number:    01-13-00849-CR
Trial court case number: 1836750
Trial court:              County Criminal Court at Law No 13 of Harris County

        The reporter’s record in the above-referenced appeal was due to be filed in this Court by
September 5, 2013. See TEX. R. APP. P. 35.2. After various extensions were granted by this
Court, the reporter’s record has not been filed.
        On October 15, 2013, the court reporter, Deanne Bridwell, filed an information sheet
indicating that “appellant had not paid or made arrangements to pay for the record and is not
appealing as indigent.” On November 14, 2013, the court reporter filed an information sheet
(a) indicating that appellant paid for the record and (b) requesting an extension until December
13, 2013 to file the reporter’s record. On November 15, 2013, this Court granted the court
reporter’s request to extend the time and provided that no further extensions would be granted.
On January 7, 2014, after the deadline for filing had passed, the court reporter requested a further
extension of time until January 31, 2014. On January 9, 2014, the Court granted the extension
request and provided that no further extensions would be granted absent extraordinary
circumstances. On February 21, 2014, once again after the deadline for filing had passed, the
court reporter requested another extension of time until March 24, 2014. The court reporter’s
motion for extension of time to file the reporter’s record is granted in part and denied in part.
         We order the court reporter to file the record in this appeal within 20 days of the date of
this order. No further extension will be entertained absent exceptional circumstances. The trial
and appellate courts are jointly responsible for ensuring that the appellate record is timely filed.
See TEX. R. APP. P. 35.3(c). If the court reporter does not timely file the record as ordered, we
will issue an order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court

Date: February 25, 2014